  Case 1:18-cr-00062-MN Document 59 Filed 09/30/20 Page 1 of 6 PageID #: 299




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )     Criminal Action No. 18-0062 (MN)
                                               )
CARL ROY,                                      )
                                               )
               Defendant.                      )

                                  MEMORANDUM ORDER

       At Wilmington, this 30th day of September, 2020:

       The Court sentenced Defendant Carl Roy (“Roy” or “Defendant”) on August 28, 2019 to

114 months of imprisonment, five years of which are mandatory. He has been in prison since his

arrest on July 19, 2018, and thus has served just under 28 months of his 114 month sentence. On

August 20, 2020, Roy filed a motion seeking compassionate release from prison. (D.I. 50). I have

received further submissions. (D.I. 54, 56).

       The statute applicable to this motion, 18 U.S.C. § 3582(c), provides:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—

            (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—

                   (i) extraordinary and compelling reasons warrant such a reduction; or
  Case 1:18-cr-00062-MN Document 59 Filed 09/30/20 Page 2 of 6 PageID #: 300




                   (ii) the defendant is at least 70 years of age, has served at least 30 years
                   in prison, pursuant to a sentence imposed under section 3559(c), for the
                   offense or offenses for which the defendant is currently imprisoned, and
                   a determination has been made by the Director of the Bureau of Prisons
                   that the defendant is not a danger to the safety of any other person or the
                   community, as provided under section 3142(g);

                         and that such a reduction is consistent with applicable policy
                         statements issued by the Sentencing Commission; and

               (B) the court may modify an imposed term of imprisonment to the extent
               otherwise expressly permitted by statute or by Rule 35 of the Federal Rules
               of Criminal Procedure; and

           (2) in the case of a defendant who has been sentenced to a term of imprisonment
           based on a sentencing range that has subsequently been lowered by the
           Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
           defendant or the Director of the Bureau of Prisons, or on its own motion, the
           court may reduce the term of imprisonment, after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if such a reduction
           is consistent with applicable policy statements issued by the Sentencing
           Commission.

18 U.S.C. § 3582(c),

       There is also a relevant Sentencing Guideline, section 1B1.13, which provides a policy

statement, as follows:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that—

       (1) (A) extraordinary and compelling reasons warrant the reduction; or

           (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30 years
           in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the
           offense or offenses for which the defendant is imprisoned;

       (2) the defendant is not a danger to the safety of any other person or to the community, as
       provided in 18 U.S.C. § 3142(g); and

       (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.
                                                  2
  Case 1:18-cr-00062-MN Document 59 Filed 09/30/20 Page 3 of 6 PageID #: 301




       Further, there is an application note that provides:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2), extraordinary and compelling reasons exist under
       any of the circumstances set forth below:

          (A) Medical Condition of the Defendant.—

              (i) The defendant is suffering from a terminal illness (i.e., a serious and
              advanced illness with an end of life trajectory). A specific prognosis of life
              expectancy (i.e., a probability of death within a specific time period) is not
              required. Examples include metastatic solid-tumor cancer, amyotrophic
              lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

              (ii) The defendant is—

                  (I) suffering from a serious physical or medical condition,

                  (II) suffering from a serious functional or cognitive impairment, or

                  (III) experiencing deteriorating physical or mental health because of the
                  aging process,

                  that substantially diminishes the ability of the defendant to provide self-
                  care within the environment of a correctional facility and from which he
                  or she is not expected to recover.

          (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
          experiencing a serious deterioration in physical or mental health because of the
          aging process; and (iii) has served at least 10 years or 75 percent of his or her
          term of imprisonment, whichever is less.

          (C) Family Circumstances.

              (i) The death or incapacitation of the caregiver of the defendant’s minor
              child or minor children.

              (ii) The incapacitation of the defendant’s spouse or registered partner when
              the defendant would be the only available caregiver for the spouse or
              registered partner.

          (D) Other Reasons.—As determined by the Director of the Bureau of Prisons,
          there exists in the defendant’s case an extraordinary and compelling reason
          other than, or in combination with, the reasons described in subdivisions (A)
          through (C).

U.S.S.G § 1B1.13, Applic. Note 1.


                                                 3
    Case 1:18-cr-00062-MN Document 59 Filed 09/30/20 Page 4 of 6 PageID #: 302




        “The defendant has the burden to show he is entitled to a sentence reduction.” United

States v. Ebbers, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020). To obtain relief under section

3582(c)(1)(A)(i), Roy must show that (1) he has met the exhaustion requirement or the requirement

is otherwise excused, (2) “extraordinary and compelling reasons” warrant a reduction of his

sentence, (3) he is not a danger to others or the community, and (4) a reduction is consistent with

the factors set forth in section 3553(a). Courts address these factors in sequence. See United States

v. Leonard, No. CR 16-75-RGA, 2020 WL 3207085, at *2 (D. Del. June 15, 2020) (citing United

States v. Washington, 2020 WL 1969301 (W.D.N.Y. April 24, 2020)).

        Here, Defendant requested compassionate release from the Warden of Hazelton Federal

Correctional Institution in West Virginia (“FCI Hazelton”) on July 6, 2020. 1 (D.I. 54-3). On July

9, 2020, that request was denied, noting “your medical provider revealed you do not meet the

medical criteria of debilitated. You do not suffer from a progressive illness that has affected your

ability to self-care and you are not confined to a bed or chair 50% of waking hours.” (See D.I. 54-

4). It has been more than thirty days since Mr. Roy filed his request for compassionate release and

was denied by FCI Hazelton. The Government agrees that Defendant has met the exhaustion

requirement, and that I can consider his request. (D.I. 54 at 6).

        Defendant argues that the extraordinary and compelling circumstances supporting his relief

are that he has been diagnosed with high blood pressure and hypertension and there is a COVID-

19 pandemic. (D.I. 50 at 21). The Government has produced Defendant’s medical records. (D.I.

54, Exhs. F & G (sealed)). As the Government demonstrates (id. at 5-6), the records show that

Roy has hypertension that is monitored by BOP staff and is well-controlled. (D.I. 54, Exh. G at




1
        The form appears to have been filled out on June 2, 2020. (D.I. 54-3). It bears a “Received”
        notation dated July 6, 2020. (Id.).
                                                  4
    Case 1:18-cr-00062-MN Document 59 Filed 09/30/20 Page 5 of 6 PageID #: 303




5). Roy has been prescribed medicines for his hypertension and the records indicate that he has

been taking those medications without incident. (See generally D.I. 54, Exh. G). 2 The medical

records reflect that the defendant’s blood pressure has elevated sporadically, but the that is

regularly monitored and treated. (Id.).

        As of September 11, 2020, the section of the CDC website relating to “Serious heart

conditions” notes that “[h]aving … cardiovascular or cerebrovascular disease, such as

hypertension (high blood pressure) or stroke, may increase your risk of severe illness from

COVID-19.” The website then lists as “Actions to take”: “

        Take your medicines exactly as prescribed and follow your healthcare provider’s
        recommendations for diet and exercise while maintaining social distancing
        precautions.

        Continue angiotensin converting enzyme inhibitors (ACE-I) or angiotensin-II
        receptor blockers (ARB) as prescribed by your healthcare provider for indications
        such as heart failure or high blood pressure.

        Make sure that you have at least a 30-day supply of your heart disease medicines,
        including high cholesterol and high blood pressure medicines.

        Call your healthcare provider if you have concerns about your condition or feel
        sick.

        Here, the record shows that Defendant has his blood pressure regularly monitored and

treated with diet and medicines that he has taken without incident. Defendant’s increased risk of

getting very sick from COVID-19 appears at most to be minimally increased over that of a person

without hypertension. Thus, he does not have such health issues as to demonstrate “extraordinary

and compelling circumstances,” even when combined with the on-going COVID-19 pandemic,




2
        In January and February of 2020, medical staff at FCI Hazelton offered, but the defendant
        twice refused an increase in his blood pressure medication. (See D.I. 54. at 50 and 52). The
        defendant reported that he would try to change his diet and consume less sodium. (See id.
        at 11).
                                                 5
  Case 1:18-cr-00062-MN Document 59 Filed 09/30/20 Page 6 of 6 PageID #: 304




and thus, he does not qualify for compassionate release. I therefore need not consider the third and

fourth steps in the analysis.

       THEREFORE, IT IS HEREBY ORDERED that Defendant’s motion (D.I. 50) is DENIED

without prejudice.



                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE




                                                 6
